Citation Nr: 0913190	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-13 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for end 
stage renal disease, to include as secondary to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the previously denied claims of entitlement to service 
connection for an acquired psychiatric disorder and end stage 
renal disease, to include as secondary to exposure to 
herbicide agents.


FINDINGS OF FACT

1.  The claims for service connection for an acquired 
psychiatric disorder and end stage renal disease, to include 
as secondary to exposure to herbicide agents, were previously 
denied in a December 2001 rating decision.  The Veteran was 
notified of the decision but did not perfect an appeal.

2.  The evidence received since the final denial in December 
2001 is new, in that it was not previously considered by 
decision makers.  The evidence, however, is largely 
cumulative, and not material, as it does not raise a 
reasonable possibility of substantiating the Veteran's 
claims.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied the claims 
for service connection for an acquired psychiatric disorder 
and end stage renal disease, to include as secondary to 
exposure to herbicide agents, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has not been received to reopen 
the claims for service connection for an acquired psychiatric 
disorder and end stage renal disease, to include as secondary 
to exposure to herbicide agents.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
February 2005, prior to the initial AOJ decision in July 
2005.  The content of the notice fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  His claims were 
subsequently readjudicated after providing the Veteran with 
an opportunity to respond to the notice.  Furthermore, the 
Veteran was told it was his responsibility to support the 
claims with appropriate evidence, and he was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in March 2006.  There is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements of Kent was provided to the Veteran in 
February 2005.  This notice not only told the Veteran what 
constitutes new and material evidence but also advised him of 
the reasons for the previous denials of his claims for 
service connection for a psychiatric disability and renal 
disease and what evidence was needed in order to be 
considered new and material.  The Veteran has been given 
ample time to respond to that notice and provide evidence 
that relates to the previously unestablished facts.  

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication. 
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claims have not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claims 
that shows he understood the need to provide VA with 
information and evidence to support his claims.  As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service medical records are in the claims file.  VA 
treatment records are in the record.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008). Since the 
Veteran has failed to submit new and material evidence to 
reopen his claims, VA was not obligated to provide him with a 
medical examination.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

The RO denied the Veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder and end stage 
renal disease, to include as secondary to exposure to 
herbicide agents, in a December 2001 rating decision.  At the 
time of the December 2001 denial, the RO found that there was 
no evidence demonstrating a current diagnosis of an acquired 
psychiatric disorder, and no probative evidence demonstrating 
that the renal disease was related to his active service, 
including to exposure to herbicide agents, and the claims 
were denied.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the December 2001 decision 
became final because the Veteran did not file a timely 
appeal.

The claims for service connection for an acquired psychiatric 
disorder and end stage renal disease, to include as secondary 
to exposure to herbicide agents, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claims in January 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in December 2001 consisted of the Veteran's service 
medical records, the Veteran's post-service treatment 
records, and his own statements.  The RO found that there was 
no evidence demonstrating a current diagnosis of an acquired 
psychiatric disorder, and no evidence demonstrating that the 
Veteran's renal disease was incurred or aggravated during his 
period of active military service, including as a result of 
exposure to herbicide agents.  Accordingly, the RO denied the 
claims.  

Additional evidence received since the December 2001 denial 
includes treatment records dated from February 1996 to July 
2005, which show regular treatment for renal disease and 
occasional treatment for other disorders, not including 
psychiatric disorders.  These records do not contain any 
references to the Veteran's psychiatric status.  

Newly submitted evidence also includes records from the 
Social Security Administration showing that the Veteran has 
been awarded disability compensation secondary to chronic 
renal failure and hypertension.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein he alleges that his renal 
disease and psychiatric disorder are the result of military 
service in Korea, and particularly as a result of exposure to 
herbicide agents.  

The Board finds that new and material evidence sufficient to 
reopen the claims has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
Veteran received treatment for renal disease, these records 
do not show that the Veteran's renal disease was incurred or 
aggravated as a result of his period of active service, 
including as a result of exposure to herbicide agents.  
Accordingly, they are largely cumulative of evidence already 
of record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim for 
service connection for renal disease.  The claim for service 
connection for renal disease therefore cannot be reopened on 
the basis of that evidence.  38 C.F.R. § 3.156(a).  The 
evidence at the time of the previous final denial showed that 
the Veteran had renal disease.  Accordingly, the new evidence 
showing only that the Veteran has continued to receive 
treatment for renal disease does not relate to any 
unestablished facts necessary to substantiate the claim.  

Similarly, the records from the Social Security 
Administration showing that the Veteran has been awarded 
disability compensation secondary to chronic renal failure 
and hypertension may not serve as a basis for reopening the 
claim for service connection for renal disease.  These 
records demonstrate only that the Veteran has a current 
diagnosis of renal disease, and that his renal disease is 
disabling.  As these records do not demonstrate that 
Veteran's renal disease was incurred or aggravated as a 
result of his period of active service, they are largely 
cumulative of evidence already of record, and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim for service connection for renal 
disease.  The claim for service connection for renal disease 
therefore cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).

With respect to the claim for service connection for an 
acquired psychiatric disorder, the additionally submitted 
clinical records may not serve as a basis for reopening the 
claim.  These records show that he received treatment for 
renal disease and several other disorders, but do not reflect 
treatment for or a diagnosis of any psychiatric disorder.  As 
no diagnosis of a psychiatric disorder is of record, the 
newly submitted clinical records are largely cumulative or 
redundant, do not relate to an unestablished fact necessary 
to substantiate the claim, and do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
The claim for service connection for an acquired psychiatric 
disorder therefore cannot be reopened on the basis of that 
evidence.  See 38 C.F.R. § 3.156(a).

Neither may either claim be reopened on the basis of the 
statements submitted by the Veteran.  The Veteran's 
statements are new but not material.  The Veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the Veteran can attest 
to his symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to determine 
that his renal disease or alleged psychiatric disorder was 
incurred in service, or that his renal disease is related to 
exposure to herbicide agents.  Additionally, the Veteran's 
statements are mainly cumulative of those considered at the 
time of the last final decision on these issues.

Although the Veteran has submitted new evidence that was not 
before the RO in December 2001, the new evidence is not 
material to the claims and does not warrant reopening of the 
previously denied claims.  The Board finds that new and 
material evidence has not been submitted.  The new evidence 
does not show that the Veteran's renal disease or alleged 
psychiatric disorder were incurred or aggravated during his 
period of active service.  Therefore, the new evidence is not 
material.  Thus, the claims for service connection for an 
acquired psychiatric disorder and end stage renal disease, to 
include as secondary to exposure to herbicide agents, are not 
reopened and the benefits sought on appeal remain denied.  


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder has not been submitted.  The claim is therefore 
denied.

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for end stage renal 
disease, to include as secondary to exposure to herbicide 
agents, has not been submitted.  The claim is therefore 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


